EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Rivka Friedman on 02/16/2021.

The application has been amended for some claims as follows:

1. (Currently amended) An active-matrix organic light emitting diode (AMOLED) display panel structure, comprising a displaying region and a non-displaying region surrounding the displaying region, wherein: 
the displaying region comprises an outer edge, and the outer edge comprises a curved peripheral portion; 
a plurality of displaying pixel units are disposed in the displaying region, and the displaying pixel units located in the curved peripheral portion comprise at least one group of peripheral displaying pixel units; 
a plurality of dummy pixel units are disposed in the non-displaying region, the dummy pixel units located in the curved peripheral portion comprise at least one group of dummy pixel units, 
the at least one group of peripheral displaying pixel units is connected to at least one of the dummy pixel units, the peripheral displaying pixel units comprise sub-pixels, and each dummy pixel unit has no sub-pixels;
wherein the curved peripheral portion is concave;
wherein two ends of the curved peripheral portion are connected to two inclined peripheral portions respectively and the two inclined portions are formed on the outer edge. 
2. (Previously amended) The AMOLED display panel structure as claimed in claim 1, wherein each of the displaying pixel units comprises sub-pixels, each of the sub-pixels is a blue sub-pixel, a red sub-pixel, or a green sub-pixel and is configured to emit red, green, or blue light. 
3. (Previously amended) The AMOLED display panel structure as claimed in claim 1, wherein the curved peripheral portion is convex. 
4. (Cancelled) 
5. (Cancelled) 
6. (Cancelled)
7. (Cancelled) 
8. (Previously amended) The AMOLED display panel structure as claimed in claim 1, wherein a curved extension range protrudes outwardly from the curved peripheral portion, and one of the groups of the dummy pixel units corresponding to the curved peripheral portion is located in the curved extension range. 

10. (Previously amended) The AMOLED display panel structure as claimed in claim 1, wherein each of some of the dummy pixel units of the plurality of dummy pixel units is indirectly connected to one of the peripheral displaying pixel units through at least another dummy pixel unit.
11. (Currently amended) An active-matrix organic light emitting diode (AMOLED) display panel structure, comprising a displaying region and a non-displaying region surrounding the displaying region, wherein: 
the displaying region comprises an outer edge, and the outer edge comprises a curved peripheral portion; 
a plurality of displaying pixel units are disposed in the displaying region, and the displaying pixel units located in the curved peripheral portion comprise at least one group of peripheral displaying pixel units; 
a plurality of dummy pixel units are disposed in the non-displaying region, the dummy pixel units located in the curved peripheral portion comprise at least one group of dummy pixel units, the at least one group of dummy pixel units corresponds to and is connected to the at least one group of peripheral displaying pixel units located in the curved peripheral portion; 
the at least one group of peripheral displaying pixel units is connected to at least one of the dummy pixel units, the peripheral displaying pixel units comprise sub-pixels, and each dummy pixel unit has no sub-pixels; 
, or a green sub-pixel and is configured to emit red, green, or blue light; and 
the curved peripheral portion is concave;
wherein two ends of the curved peripheral portion are connected to two inclined peripheral portions respectively and the two inclined portions are formed on the outer edge. 
12. (Cancelled) 
13. (Cancelled) 
14. (Cancelled)
15. (Previously amended) The AMOLED display panel structure as claimed in claim 11, wherein a curved extension range protrudes outwardly from the curved peripheral portion, and one of the groups of the dummy pixel units to the curved peripheral portion is located in the curved extension range. 
16. (Previously amended) The AMOLED display panel structure as claimed in claim 11, wherein each of some of the dummy pixel units of the plurality of dummy pixel units is directly connected to one of the peripheral displaying pixel units. 
17. (Previously amended) The AMOLED display panel structure as claimed in claim 11, wherein each of some of the dummy pixel units of the plurality of dummy pixel units is indirectly connected to one of the peripheral displaying pixel units through at least another dummy pixel unit.

Allowable Subject Matter
3.	1-3, 8-11, 15-17 are allowed.  The following is an examiner’s statement of reasons for allowance:

For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least an active-matrix organic light emitting diode (AMOLED) display panel structure comprising “wherein two ends of the curved peripheral portion are connected to two inclined peripheral portions respectively and the two inclined portions are formed on the outer edge” in combination with other limitations as a whole.

For claim 11, the references of record, either singularly or in combination, do not teach or suggest at least an active-matrix organic light emitting diode (AMOLED) display panel structure comprising “wherein two ends of the curved peripheral portion are connected to two inclined peripheral portions respectively and the two inclined portions are formed on the outer edge” in combination with other limitations as a whole.


The closet prior arts on records are Park et al (US 2018/0075797 Al), Hou et al (US 2019//0305221 Al), Zeng et al. (US Patent 10,522587), CN107942564 (Applicant Provided IDS). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.


Claims 2-3, 8-10, 15-17 are also allowed being dependent on allowable claims 1, 11.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/